Citation Nr: 1047623	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a panic disorder and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the RO in 
Boston, Massachusetts, which denied the claim.  

The appellant testified before the undersigned at a November 2010 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received subsequent to the final consideration 
of the claim by the RO at the November 2010 hearing.  The 
appellant has waived RO consideration of that evidence.  The 
Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) 
(2010).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board must remand this claim for additional development.  

The appellant submitted a set of VA treatment records at his 
hearing before the undersigned.  The page numbers on the records 
show that substantial portions of the total printout are missing.  
Regardless, a May 2009 Mental Health Note shows that the 
appellant received a full evaluation.  Crucially, he reported 
that he had retired from the U.S. Postal Service (U.S.P.S.) in 
1992, due to agoraphobia.  An April 2008 mental health nursing 
outpatient note shows that the appellant reported seeking 
treatment from VA for psychiatric symptoms before receiving 
private treatment through his insurance while working at the Post 
Office.  The Board notes that disability retirements from Federal 
civilian service is generally handled through the Office of 
Personnel Management (O.P.M.), including evidence development and 
evaluation.  VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Whether the appellant 
realized these records may be relevant is not clear from the 
record.  A remand is warranted to obtain both U.S.P.S. and O.P.M. 
disability records, if they exist.

The appellant's VA treatment records are incomplete.  The RO last 
obtained VA treatment records in June 2008.  All VA treatment 
records from June 2008 to the present should be associated with 
the claims file.  In the April 2008 treatment note, the appellant 
indicated treatment through VA "at Court Street" sometime prior 
to his retirement in 1992.  The appellant's June 2008 claim 
includes report of prior treatment, in particular from the VA 
Medical Center on South Huntington Ave. Boston, beginning in 
1980.  The Board notes that this is the Jamaica Plain VAMC.  
Treatment records dating back to 1980 would not be in the 
appellant's electronic treatment records, but there is no 
evidence to suggest that the RO ever attempted to obtain these 
records from archives.  The Board remands to obtain these 
records.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's psychiatric 
treatment records from 1980 to March 2008 
from the Jamaica Plain VAMC.  The appellant's 
non-electronic treatment records must also be 
requested.  All records/responses received 
should be associated with the claim.  

2.  The appellant's VA psychiatric treatment 
records from June 2008 to the present should 
also be obtained for the record.  All 
records/responses received should be 
associated with the claim.  

3.  Request from the U.S.P.S. and O.P.M. 
copies of all medical records underlying any 
decision awarding disability retirement 
benefits in 1992 to the appellant and any 
other determination following the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



